DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/22/2019.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obstacle detection part configured to detect”; “an exit restriction part configured to perform an exit restriction action”; “a control part configured to perform regular control”; “exit action detection part configured to detect an exit action” in claim 1, “said obstacle detection part is configured to transmit”; “said control part is configured to perform” in claim 2, “said obstacle detection part is configured to transmit”; “said control part is configured to perform” in claim 3; “said obstacle detection part is configured to transmit”; “said control part is configured to perform” in claim 4; “said control part is configured to perform” in claim 5; “an abnormal detection warning part configured to perform an abnormal warning action”; “said control part is configured to perform” in claim 6, “said control part is configured to cancel” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, claim limitation “an obstacle detection part configured to detect”; “an exit restriction part configured to perform an exit restriction action”; “a control part configured to perform regular control”; “exit action detection part configured to detect an exit action” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Even though the disclosure makes reference to one or more structures, e.g. obstacle detection part, para. [0025], an exit restriction part, para. [0031], control part, para. [0038], the disclosed paragraphs do not explicitly state what these part(s) are. For example, the paragraph [0025], “[a] specific means for the obstacle detection part 110 to detect an obstacle as described above is not limited in particular, and various detection means which it is widely used in the art can be adopted. Such a detection means can detect a location and speed of an obstacle (including a relative location and speed of the obstacle with respective to a self-vehicle) and distance between the self-vehicle and the obstacle, etc., by means of various sensors” does not explicitly state what the “obstacle detection part” actually is (emphasis added), similar is the case with other part(s). 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (Haines; US 2012/0194356) in view of Tascione et al. (Tascione; US 2018/0050704). 
As per claim 1, Haines teaches a vehicle exit assist apparatus which comprises: 
an obstacle detection part configured to detect an obstacle existing around a self- vehicle (one or more sensors configured to detect one or more obstacles around host vehicle; see e.g. para. [0048]), 
an exit restriction part configured to perform an exit restriction action that is an action including a warning action which is an action to issue a warning on a door of said self- vehicle and/or a door opening restriction action which is an action to restrict opening of said door (performing an exit restriction by generating an alarm or indication inside the vehicle around the door or door panel that it is unsafe to exit the vehicle as well as impeding opening of the door; see e.g. para. [0050] and [0057]), and 
a control part configured to perform regular control that is control, in which said exit restriction part is made to perform said exit restriction action at least on said door nearest to said obstacle when said obstacle is detected by said obstacle detection part (a system controller performs control of door lock by overriding the lock state of one or more doors which includes at least the door nearest to the detected obstacle; see e.g. [0050] and [0057]), 
wherein: 
said vehicle exit assist apparatus further comprises an exit action detection part configured to detect an exit action that is an action of said occupant of said self-vehicle to exit (the disclosed system further comprises one or more components for determining exit action using one or more sensors i.e. triggering of any of the shift control in park 203, emergency brake 204, ignition switch 205, dome light 206, visor mirror light 207, cigarette lighter 208 rear view mirror 209 safety buckle 210, inside door handle proximity 211 or inside door handle 212 and the opening of the door sensed by the door position sensor 213; see e.g. para. [0051]). 
Haines does not explicitly teach that said control part is configured to perform restart control that is control, in which said obstacle detection part and said exit restriction part are restarted when said exit action is detected by said exit action detection part in a state where said obstacle detection part and/or said exit restriction part are not working. 
Tascione, however, teaches that an on-board diagnostic system, for a vehicle, can initially perform a default operation, such as confirming the fault condition and, if confirmed, resetting or power cycling the concerning AV system (see e.g. para. [0013]), wherein the AV system comprises one or more sensors as well as control system(s); see e.g. para. [0009]. Similarly, it would have been obvious to a skilled artisan that one or more sensors and/or controller of Haines can be reset or power cycled when a fault is detected or they are not working the way they are supposed to. 
Haines and Tascione are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved reliability since condition of one or more components of the vehicle system is monitored for fault.  
As per claim 8, the vehicle exit assist apparatus according to any one of Claim 1 as taught by Haines and Tascione, wherein: said exit restriction part comprises at least one warning device chosen from a group consisting of a sound generation device that is a device to generate sound as said warning, a light generation device that is a device to generate light as said warning, the vibration generation device that is a device to generate vibration as said warning, and an image display device to display images and/or letters as said warning, and said warning action includes an action to issue said warning the disclosed system of Haines comprises one or more warning devices including but not limited to a sound generating device, a vibration generating device and light emitting device or other sensory means to output warning for the occupants of the vehicle; see e.g. para. [0023] and [0050]).
As per claim 9, the vehicle exit assist apparatus according to Claim 1 as taught by Haines and Tascione, wherein: said exit restriction part comprises a door lock apparatus that is an apparatus to lock said door or maintain a state where said door is locked, and said door opening restriction action includes an action to lock said door with said door lock apparatus or an action to maintain the state where said door is locked (Haines teaches an exit restriction part including a door lock apparatus which is overridden, locked, by the controller 200 to impede the occupant from opening the door, see e.g. para. [0050], or the door locked would be maintained if it is previously locked since the purpose is impeding the occupant from opening the door). 
As per claim 10, the vehicle exit assist apparatus according to Claim 1 as taught by Haines and Tascione, wherein: said exit action detection part comprises at least one detection device chosen from a group consisting of a door lever sensor to detect an operation of a door lever of said door, a door switch for operating an electronic latch apparatus of said door, a touch sensor to detect contact by said occupant to said door lever and/or said door switch, a seating sensor to detect a sitting posture of said occupant, and a motion sensor to detect movement of said occupant, and is configured to detect said exit action based on a signal output from the detection device (sense the occupants’ preparation for exiting the vehicle including detecting using one or more devices detecting: placing the shift control in park 203, setting the emergency brake 204, turning off the ignition switch 205, checking ones belongings or appearance by use of the dome light 206, visor mirror light 207, cigarette lighter 208, rear view mirror redirection 209, or the more direct preparations for exiting of releasing the safety belt buckle 210, moving ones hand in closer proximity to the door handle proximity sensor 211 or touch or movement of the inside door handle 212 and outputting signal to the system controller 200; see e.g. para. [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.